Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Emmaus Holdings, Inc. 20725 S. Western Avenue, Suite 136 Torrance, CA 90501 We hereby consent to the use of our audit report dated April 28, 2011, in this Registration Statement on Form S-1, with respect to the consolidated balance sheets of Emmaus Medical, Inc. as of December31,2010 and 2009, and the related consolidated statements of operations, shareholders’ equity, and cash flows for the years then ended and for the period since inception (December 20, 2000) through December 31, 2010. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York July 8, 2011
